656 F.2d 965
ROWAN COMPANIES, INC., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 77-3044.
United States Court of Appeals,Fifth Circuit.
Sept. 3, 1981.

Appeal from the United States District Court for the Southern District of Texas.
Elmer H. Theis, Houston, Tex., K. Martin Worthy, Hamel, Park, McCabe & Saunders, Michael C. Durney, Washington, D. C., for plaintiff-appellant.
M. Carr Ferguson, Asst. Atty. Gen., Leonard J. Henzke, Jr., Gilbert E. Andrews, Act.  Chief, Stanley S. Shaw, Jr., Tax Division, U. S. Dept. of Justice, Washington, D. C., for defendant-appellee.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before RUBIN and POLITZ, Circuit Judges, and SMITH*, District Judge.
PER CURIAM:


1
Considering the opinion of the United States Supreme Court, --- U.S. ----, 101 S.Ct. 2288, 68 L.Ed.2d 814 in this matter, the summary judgment rendered herein in favor of the Government is reversed and the case is remanded for further proceedings consistent with the opinion of the United States Supreme Court.

REVERSED AND REMANDED


*
 District Judge of the Northern District of Mississippi, sitting by designation.  Judge Orma R. Smith was a member of the panel that heard oral argument but due to illness did not participate in this decision.  The case is being decided by a quorum.  28 U.S.C. § 46(d)